Citation Nr: 0822689	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  00-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and June 2001 RO rating 
decisions.  The January 2000 RO decision denied service 
connection for a gastrointestinal disorder, to include 
stomach ulcers, and for hypertension.  

The June 2001 RO decision denied an increase in a 30 percent 
rating for PTSD.  An April 2002 RO decision granted service 
connection and a 10 percent rating for hypertension, 
effective November 12, 1999.  Therefore, that issue is no 
longer on appeal.  In February 2003, the veteran testified at 
a Board videoconference hearing.  In August 2003, the Board 
remanded this appeal for further development.  

A March 2005 RO decision increased the rating for the 
veteran's service-connected PTSD to 50 percent, effective 
March 16, 2001.  However, as that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  A September 2006 RO decision granted a total 
disability rating based on individual unemployability (TDIU 
rating), effective April 22, 2005.  

In a March 2006 decision, the Board denied entitlement to 
service connection for a gastrointestinal disorder, to 
include stomach ulcers, and denied entitlement to an increase 
in a 50 percent rating for PTSD.  

The veteran then appealed the Board's decision as to the 
issue of entitlement to an increase in a 50 percent rating 
for PTSD to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a December 2007 memorandum decision, the Court 
vacated and remanded the Board's June 2004 decision with 
respect to that issue.  The Court affirmed the remainder of 
the Board's decision.  A January 2008 Court order entered 
that judgment.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In accordance with the Court remand, the Board finds that 
there is a further VA duty to assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The case was previously remanded by the Board in August 2003, 
partly for a VA psychiatric examination to determine the 
severity of the veteran's service-connected PTSD.  The remand 
requested that the examiner provide an opinion as to the 
degree of social and industrial inadaptability caused by the 
veteran's service-connected PTSD.  

The veteran was afforded a VA psychiatric examination in 
January 2004.  It was noted that the veteran reported that he 
quit working about two years ago and that he sometimes did 
not come out of his home more than once or twice a week.  The 
diagnoses were major depression, recurrent, moderate, and 
polysubstance abuse.  The examiner remarked that the veteran 
was currently using at least three groups of substances, but 
that no single substance predominated.  A Global Assessment 
of Functioning (GAF) score of 35 was assigned.  The examiner 
indicated that the veteran had major impairment in several 
areas such as work, family relations, and in his mood.  The 
examiner stated that the GAF score reflected marked inability 
to function in almost all areas due to the effects of 
numerous medications and depression.  

A subsequent January 2006 VA psychiatric examination report 
related a diagnosis of PTSD (chronic).  A GAF score of 58 was 
assigned at that time.  As to work history, it was noted that 
the veteran stated that he could not work because he would 
become easily irritable and angry and that he felt he had 
multiple medical problems that interfered with his work.  The 
examiner indicated that it was his impression that the 
veteran could not work because of easy arousal, outbursts of 
anger, and difficulty concentration.  The examiner stated 
that, however, the veteran's medical condition and PTSD 
symptomatology in combination impaired his gainful work and 
that those two conditions were also difficult to separate 
out.  It is unclear what medical condition the examiner was 
referring to when he stated that the veteran's PTSD and his 
medical condition both impaired his gainful work.  

The Court's December 2007 memorandum decision specifically 
indicated that the Board failed to satisfy the duty to assist 
when it accepted the January 2004 VA psychiatric examination 
report as adequate because the examiner did not provide an 
opinion regarding the degree to which the veteran's PTSD 
affected his social or industrial adaptability.  The Court 
specifically found that on remand, the Board must provide the 
veteran with a thorough and contemporaneous medical 
examination that provides an opinion regarding the degree of 
social and industrial inadaptability caused by the veteran's 
service-connected PTSD.  The Court also indicated that the 
Board did not evaluate the fact that the January 2004 VA 
psychiatric examination report indicated a diagnosis of major 
depression which was one of the symptoms listed in the 
diagnostic code for determining whether an increased rating 
was warranted for PTSD.  

It has been over four years since the January 2004 VA 
psychiatric examination and over two years since the January 
2006 VA psychiatric examination.  In light of the Court's 
order and the evidence of record, a current examination is 
necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) 
(VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also Stegall v. West, 11 Vet. App. 268 (1998).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores, supra.  Further, under Vazquez, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award. 

In the present appeal, the veteran was not provided with 
notice as required by either Vazquez-Flores or 
Dingess/Hartman.  Thus, on remand the RO should also provide 
corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with corrective VCAA notice that is 
compliant with the requirements of 
Vazquez-Flores v. Peak and 
Dingess/Hartman, cited above.    

2.  Ask the veteran to identify all 
medical providers who have treated him for 
PTSD since June 2004.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the related 
medical records which are not already in 
the claims folder.  Specifically, VA 
treatment records since June 2004 should 
be obtained.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, (to include 
psychological testing, if warranted), 
should be accomplished (with all findings 
made available by the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should specifically provide 
an opinion as to the degree of social and 
industrial inadaptability caused by the 
veteran's service-connected PTSD.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of: memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's psychiatric disability, and an 
explanation of what the score means.

If more than one psychiatric disorder is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected PTSD from 
those attributable to any other diagnosed 
disorder.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report. 
  
4.  Thereafter, review the veteran's claim 
for entitlement to an increase in a 50 
percent rating PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran, and provide an 
opportunity to respond before the case is 
returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


